         Case 1:20-cv-01403-APM Document 24 Filed 06/10/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

DEVIN G. NUNES,

               Plaintiff,

v.                                                    Case No. 1:20-cv-01403-APM

WP COMPANY LLC,
D/B/A THE WASHINGTON POST,
AND SHANE HARRIS,

               Defendants.


                SUPPLEMENTAL BRIEF OF THE WASHINGTON POST

       On March 2, 2020, Plaintiff Devin G. Nunes filed this two-count action against the

Washington Post and its reporter Shane Harris in the Eastern District of Virginia. See Compl.,

ECF No. 1. The Post responded on March 26, 2020, with: (1) a Motion to Transfer the matter to

the District Court for the District of Columbia, pursuant to 28 U.S.C. § 1404(a), see ECF No. 10;

and (2) a Motion to Dismiss under Federal Rule of Civil Procedure 12(b)(6), see ECF No. 8. On

May 22, 2020, Judge Payne granted the Post’s transfer motion and ordered the matter, including

the Post’s pending Motion to Dismiss, transferred to the District of Columbia. See ECF Nos. 19

& 20. On May 27, 2020, this Court issued a Minute Order that invited either side to “supplement

its motion to dismiss papers with controlling D.C. Circuit caselaw or persuasive authority from

this District Court.” Minute Order, May 27, 2020.

       The Post’s prior briefing cited case law from the D.C. Circuit and from this Court that

supports dismissal under Rule 12(b)(6) on three alternative grounds: (1) the Complaint fails to

allege a false and defamatory statement or implication; (2) the Complaint fails to allege facts to

establish that the Post acted with actual malice; and (3) Rep. Nunes failed to comply with the
         Case 1:20-cv-01403-APM Document 24 Filed 06/10/20 Page 2 of 6



California Retraction Statute. See Post Mem., ECF No. 9, 7-26. The Post offers this short

submission to explain why D.C. Circuit decisions qualify as controlling authority as to certain of

the Post’s arguments for dismissal, and to identify the controlling D.C. Circuit cases and persuasive

D.C. District Court cases.

       First, Rep. Nunes has failed to state a claim upon which relief can be granted because he

cannot allege that the Article on its face, considered in context, contains affirmative indications

that could permit a reader reasonably to conclude that the Post intended the defamatory implication

that he claims the Article conveys. 1 See Post Mem. 9-12; see also White v. Fraternal Order of

Police, 909 F.2d 512, 520 (D.C. Cir. 1990) (cited at Post Mem. 9-10). Because courts hold that

this rule of law derives from speakers’ free speech rights under federal law—namely, the First

Amendment—the White case is controlling in this Circuit.

       In White, the D.C. Circuit held that a plaintiff alleging a defamatory inference based on

materially true facts may defeat a Rule 12(b)(6) motion to dismiss only if the publication itself

“supplies additional, affirmative evidence suggesting that the defendant intend[ed] or

endorse[ed] the defamatory inference.” 909 F.2d at 520. The necessary “affirmative evidence”

must be evident “in the text of the article[ ] to suggest that it would be reasonable for a reader to

conclude that the [publisher] intended the defamatory inference.” Id. at 526. In reaching that

conclusion, White relied on the analysis of the Eighth Circuit in Janklow v. Newsweek, Inc., 759

F.2d 644, 648-49 (8th Cir. 1985), reheard on other grounds, 788 F.2d 1300 (8th Cir.) (en banc),

which White said offered a “cogent example of the limits of defamation by implication regarding



1
  The Post also argued in its opening brief that Rep. Nunes has failed to allege a defamatory
statement. See Post. Mem. at 9-10. Because the absence of such an allegation is clear from the
Complaint itself, this Supplemental Memorandum focuses on the law that concerns an allegedly
defamatory implication arising from materially true facts.



                                                 2
         Case 1:20-cv-01403-APM Document 24 Filed 06/10/20 Page 3 of 6



materially true reports.” 909 F.2d at 520. Janklow, in turn, based its holding on the ground that

“the publication of a materially true statement is constitutionally protected.” 759 F.2d at 649.

       Courts following White agree that its requirement derives from the U.S. Constitution. See,

e.g., Chapin v. Knight-Ridder, Inc., 993 F.2d 1087 (4th Cir. 1993). As the Fourth Circuit

explained in Chapin, “[b]ecause the constitution provides a sanctuary for truth, a libel-by-

implication plaintiff must make an especially rigorous showing where the expressed facts are

literally true.” Id. at 1092-93 (citing White, 909 F.2d at 520) (emphasis added) (footnote

omitted). The District Court in Tah v. Global Witness Publishing, Inc., 413 F. Supp. 3d 1

(D.D.C. 2019), recently underscored the rule’s constitutional moorings. Id. at 8. Because the

requirement of an “especially rigorous showing” that the publisher “intend[ed] or endorse[d] the

defamatory inference” derives from “the Constitution,” it controls this case, regardless of the

transfer or what state law applies. See id. (citing White, 909 F.2d at 520, and Chapin, 993 F.2d at

1093); see also Chapin, 993 F.2d at 1093.

       Second, the Complaint should be dismissed because Rep. Nunes has failed to plausibly

allege that the Post acted with actual malice. See Post Mem. 12-17. This argument also sounds in

the First Amendment. N.Y. Times Co. v. Sullivan, 376 U.S. 254, 279-80 (1964). In its prior

briefing, the Post cited extensive authority from both the Supreme Court and this Circuit in support

of its actual malice argument. See Post Mem. 12-17 (citing cases including N.Y. Times Co., 376

U.S. 254; St. Amant v. Thompson, 390 U.S. 727 (1968); Kahl v. Bureau of Nat’l Affairs, Inc., 856

F.3d 106 (D.C. Cir. 2017); McFarlane v. Esquire Mag., 74 F.3d 1296 (D.C. Cir. 1996); Arpaio v.

Zucker, 414 F. Supp. 3d 84 (D.D.C. 2019); Fairbanks v. Roller, 314 F. Supp. 3d 85 (D.D.C. 2018);

OAO Alfa Bank v. Ctr. for Pub. Integrity, 387 F. Supp. 2d 20 (D.D.C. 2005); Parisi v. Sinclair,

845 F. Supp. 2d 215 (D.D.C. 2012); and Parsi v. Daioleslam, 890 F. Supp. 2d 77 (D.D.C. 2012)).




                                                 3
          Case 1:20-cv-01403-APM Document 24 Filed 06/10/20 Page 4 of 6



Applying the pleading standard set forth in Ashcroft v. Iqbal, 556 U.S. 662 (2009), courts in this

district, including this Court, have routinely dismissed public-official or public-figure defamation

claims for failure adequately to plead actual malice. E.g. Arpaio v. Cottle, 404 F. Supp. 3d 80, 84-

85 (D.D.C. 2019) (citing Deripaska v. Associated Press, 282 F. Supp. 3d 133, 149 (D.D.C. 2017)

and Hourani v. Psybersolutions LLC, 164 F. Supp. 3d 128, 145 (D.D.C. 2016)).

       Third, the Complaint should be dismissed because Rep. Nunes failed to comply with the

California retraction statute and has failed to plead special damages with the necessary specificity.

See Post Mem. 22-26. The Court is to apply Virginia’s choice of law rules following the transfer.

See Republican Nat’l Comm. v. Taylor, 299 F.3d 887, 890 (D.C. Cir. 2002) (citing Ferens v.

John Deere Co., 494 U.S. 516, 518-19 (1990)). Under Virginia choice of law analysis, California

law applies to the case, and Rep. Nunes failed to comply with the California retraction statute.

See Post Mem. 17-24. Therefore, he is limited to special damages, which, under Federal Rule

of Civil Procedure 9(g), must be “specifically stated.” Fed. R. Civ. P. 9(g); see e.g., Smith v.

Clinton, 886 F.3d 122, 128 (D.C. Cir. 2018) (affirming dismissal because plaintiff had not

adequately pled special damages through “boilerplate recitation” of pecuniary damage and injury

to reputation); 3M Co. v. Boulter, 842 F. Supp. 2d 85, 118 (D.D.C. 2012) (dismissing injurious

falsehood claim because plaintiff had not adequately pled special damages through conclusory

allegations of harm). 2




2
  Rep. Nunes’s conspiracy count rests on the same grounds as the underlying defamation count.
The Post also seeks dismissal of that count for the same reasons. See Post Mem. 26-28 & n. 14
(citing Farah v. Esquire Mag., 736 F.3d 528, 540 (D.C. Cir. 2013)).



                                                 4
       Case 1:20-cv-01403-APM Document 24 Filed 06/10/20 Page 5 of 6




Dated: June 10, 2020           Respectfully submitted,

                               WILLIAMS & CONNOLLY LLP

                               By:    /s/ Kevin T. Baine

                               Kevin T. Baine
                               Thomas G. Hentoff
                               Nicholas G. Gamse

                               725 Twelfth Street, N.W.
                               Washington, DC 20005
                               Telephone: (202) 434-5000
                               Facsimile: (202) 434-5029
                               kbaine@wc.com

                               Counsel for WP Company LLC




                                      5
         Case 1:20-cv-01403-APM Document 24 Filed 06/10/20 Page 6 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that on June 10, 2020, I caused a true and correct copy of the foregoing

Supplemental Brief of the Washington Post to be served on counsel of record via the Court’s

CM/ECF system, email, and USPS.



                                            /s/ Kevin T. Baine
                                            Counsel for WP Company LLC
